DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner recognizes that all original objections previously stated for the original claims are overcome by the amendments made by the Applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 7/15/2022, with respect to the 35 U.S.C §  112(f) invocations of claims 12-15 and 17-19 and subsequent 35 U.S.C § 112(b) rejections of claims 12-20 have been fully considered and are persuasive.  The 35 U.S.C §  112(f) invocations of claims 12-15 and 17-19 and subsequent 35 U.S.C § 112(b) rejections of claims 12-20 have been withdrawn. 
Applicant’s arguments, see pages 11-15, filed 7/15/2022, with respect to the 35 U.S.C § 101 rejections of claims 1-6 and 8-20 have been fully considered and are persuasive.  The 35 U.S.C § 101 rejections of claims 1-6 and 8-20 have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C § 102 and 103 rejections of claim(s) 1-20 presented on Pages 15-17 of the Remarks of 7/15/2022 have been considered but they are not persuasive.
The Applicant argues that provisional application 62/660,307 was not publicly available nor provided to the Applicant and therefore the Examiner did not make a prima facia rejection of the claims. The Examiner notes that that provisional application 62/660,307 was available through the publicly available patent center website under the application number 17/049,236 listed as a Certified Copy of Foreign Priority Application mailed out on 10/20/2020 (https://patentcenter.uspto.gov/applications/17049236/ifw/docs). The Examiner notes that a copy of the document will be provided with this action for the Applicant’s convenience.
Therefore, the Examiner maintains the applicability of the reference(s) for the reasons above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abdulhai et al. (US 2021/0241616, hereinafter Abdulhai).

Regarding claim 1, Abdulhai discloses:
A method of implementing an intelligent traffic control apparatus comprising the steps of:
Providing a traffic control apparatus with a reinforcement learning based control system for a given traffic location (Paragraphs [0041]-[0043] and [0049]);
Training the reinforcement learning based control system for the given traffic location on a simulator that simulates the given traffic location in a training environment (Paragraphs [0049] and [0058]),
wherein the reinforcement learning based control system receives only partial traffic detection in the training environment on the simulator (Paragraphs [0088]-[0090], i.e. penetration rate less than 100%);
Coupling the reinforcement learning based control system to the traffic control apparatus at the given traffic location after training (Paragraphs [0048]-[0051] and [0058]).

Regarding claim 2, Abdulhai discloses all of the limitations of claim 1. Additionally, Abdulhai discloses: wherein the reinforcement learning based control system detects at least about 5% of traffic in the training environment on the simulator (Paragraphs [0088]-[0090], i.e. penetration rate as low as 40%).

Regarding claim 3, Abdulhai discloses all of the limitations of claim 2. Additionally, Abdulhai discloses: wherein the reinforcement learning based control system detects up to about 80% of the traffic in the training environment on the simulator (Paragraphs [0088]-[0090], i.e. penetration rate as low as 40%).

Regarding claim 4, Abdulhai discloses all of the limitations of claim 2. Additionally, Abdulhai discloses: wherein the reinforcement learning based control system detects up to about 60% of the traffic in the training environment on the simulator (Paragraphs [0088]-[0090], i.e. penetration rate as low as 40%). 

Regarding claim 6, Abdulhai discloses all of the limitations of claim 3. Additionally, Abdulhai discloses: wherein following coupling the reinforcement learning based control system to the traffic control apparatus at the given traffic location after training the reinforcement learning based control system maintains a control algorithm developed in the training (Paragraph [0058], i.e. train the model to maturity in a safe simulated environment, then deploy the system in the field).

Regarding claim 10, Abdulhai discloses all of the limitations of claim 3. Additionally, Abdulhai discloses: wherein the reinforcement learning based control system is a Deep Q-Network (Paragraph [0051]).

Regarding claims 11 and 12, the claim(s) recite analogous limitations to claim(s) 1 above, and are therefore rejected on the same premise.

Regarding claims 13-15, 17, and 20, the claim(s) recite analogous limitations to claim(s) 2-4, 6, and 10, above, respectively, and are therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 7-9, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulhai, as applied to claims 3 and 14, in view of Howell et al. (WO 2020225523, hereinafter Howell).

Regarding claim 5, Abdulhai teaches the method of claim 3. Abdulhai does not teach: 
wherein the reinforcement learning based control system includes an absolute minimum and maximum phase time.
	However in the same field of endeavor, Howell teaches a traffic control system for controlling traffic at a junction includes an intelligent traffic control agent (Abstract) and more specifically: wherein the reinforcement learning based control system includes an absolute minimum and maximum phase time (Page 4 Lines 19 – Page 5 Line 7; Page 11 Line 30 – Page 12 Line 11, i.e. absolute constraints of maximum or minimum wait times, i.e. phase times).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Abdulhai to incorporate wherein the reinforcement learning based control system includes an absolute minimum and maximum phase time, as taught by Howell. Doing so would reduce congestion, reduce pollution and fuel use, improve road safety, and/or encourage use of public transport, as recognized by Howell (Page 1 Lines 5-8).

Regarding claim 7, the combination of Abdulhai and Howell teaches the method of claim 3. The combination further teaches: wherein the reinforcement learning based control system controls the traffic control apparatus at the given traffic location based only on the given traffic location's traffic condition and optional minimums and maximum phase times (Page 4 Lines 19 – Page 5 Line 7; Page 11 Line 30 – Page 12 Line 20, i.e. ensuring the system is updated to current traffic conditions and optionally absolute constraints of maximum or minimum wait times, i.e. phase times).
The motivation to combine Abdulhai and Howell is the same as stated above for claim 5.

Regarding claim 8, the combination of Abdulhai and Howell teaches the method of claim 3. The combination further teaches: wherein the reinforcement learning based control system of the traffic control apparatus at the given traffic location is coupled to at least one other reinforcement learning based control system of a traffic control apparatus at another traffic location (Page 5 Lines 8-23).
The motivation to combine Abdulhai and Howell is the same as stated above for claim 5.

Regarding claim 9, the combination of Abdulhai and Howell teaches the method of claim 3. The combination further teaches: wherein the reinforcement learning based control system is associated with multiple traffic control apparatus at several given locations wherein the training of the reinforcement based control system is for the multiple traffic locations on a simulator and wherein the coupling of the reinforcement learning based control system is to the multiple traffic control apparatus at the multiple traffic location after training (Page 5 Lines 8-23).
The motivation to combine Abdulhai and Howell is the same as stated above for claim 5.

Regarding claim 16, the claim(s) recite analogous limitations to claim(s) 5 above, and is therefore rejected on the same premise.

Regarding claims 18 and 19, the claim(s) recite analogous limitations to claim(s) 8 and 9, above, respectively, and are therefore rejected on the same premise.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663           
/SZE-HON KONG/Primary Examiner, Art Unit 3661